Case 2:20-cv-00250-HCN-CMR Document 50 Filed 07/21/21 PageID.321 Page 1 of 13




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

               THAER MAHDI,
                                                         MEMORANDUM DECISION
                    Plaintiff,                                 AND ORDER
                                                       GRANTING MOTIONS TO DISMISS
                       v.                                 AND DENYING MOTIONS
                                                            FOR LEAVE TO FILE
       SALT LAKE CITY POLICE                           SECOND AMENDED COMPLAINT
    DEPARTMENT; UNIFIED POLICE
   DEPARTMENT; MICHAEL RAPICH;                                    Case No. 2:20-cv-250
  JED MILLER; JON THOMPSON; CHRIS
     SHELBY; and JOHN DOES 1–10,                                Howard C. Nielson, Jr.
                                                              United States District Judge
                   Defendants.



        Thaer Mahdi brought this action against the Salt Lake City Police Department, the

 Unified Police Department, and various employees of the Utah Highway Patrol, including

 Superintendent Michael Rapich, Officer Jed Miller, Officer Jon Thompson, Officer Chris

 Shelby, and John Does 1–10.1 Mr. Mahdi sues under 42 U.S.C. § 1983, alleging that Defendants

 employed excessive force during an active-shooter incident and thus violated his substantive due

 process rights under the Fourteenth Amendment. Defendants move to dismiss. In addition to

 opposing Defendants’ motions, Mr. Mahdi seeks leave to file a second amended complaint. The

 court grants the motions to dismiss and denies leave to amend.


        1
           Although Mr. Mahdi sues the Salt Lake City Police Department, the police department
 is a governmental sub-unit of Salt Lake City Corporation, not a separate legal entity. See e.g.,
 Martinez v. Winner, 771 F.2d 424, 444 (10th Cir. 1985). Mr. Mahdi appears to recognize as
 much: his proposed amended complaint names the City, instead of its police department, as a
 defendant. See Dkt. No. 43-1 ¶ 3. Although the parties have not raised this issue, it appears that
 the Unified Police Department may similarly be a government sub-unit of Salt Lake County
 rather than a separate legal entity. See Rohwedder v. Sperry, 2:20-CV-81-DAK, 2021 WL
 1873974, at *1 (D. Utah May 10, 2021). Because its disposition of this case does not turn on
 whether Mr. Mahdi has named the proper government entities as defendants, the court need not
 decide this issue.
Case 2:20-cv-00250-HCN-CMR Document 50 Filed 07/21/21 PageID.322 Page 2 of 13




                                                   I.

        To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

 Procedure 12(b)(6), a plaintiff must allege “enough facts to state a claim to relief that is plausible

 on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

 plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009). In determining whether a plaintiff has met this standard, the court “must accept

 all the well-pleaded allegations of the complaint as true and must construe them in the light most

 favorable to the plaintiff.” Sylvia v. Wisler, 875 F.3d 1307, 1313 (10th Cir. 2017) (cleaned up).

        Under Federal Rule of Civil Procedure 15(a)(2), a “party may amend its pleading with

 the court’s leave,” and “[t]he court should freely give leave when justice so requires.” (Cleaned

 up.) “Refusing leave to amend is generally only justified upon a showing of undue delay, undue

 prejudice to the opposing party, bad faith or dilatory motive, failure to cure deficiencies by

 amendments previously allowed, or futility of amendment.” Bylin v. Billings, 568 F.3d 1224,

 1229 (10th Cir. 2009) (cleaned up). In opposing Mr. Mahdi’s motions for leave to amend,

 Defendants argue primarily that the proposed amendment would be futile. “A proposed

 amendment is futile if the complaint, as amended, would be subject to dismissal.” Anderson v.

 Suiters, 499 F.3d 1228, 1238 (10th Cir. 2007) (cleaned up).

        It follows that the same legal standard effectively governs both Defendants’ motions to

 dismiss and Mr. Mahdi’s motions for leave to amend. The court will accordingly consider all of

 the motions together, looking at both the First Amended Complaint—which is the current

 operative complaint—and the Proposed Second Amended Complaint to determine whether the




                                                   2
Case 2:20-cv-00250-HCN-CMR Document 50 Filed 07/21/21 PageID.323 Page 3 of 13




 facts that Mr. Mahdi has alleged, combined with those he seeks leave to allege, suffice to state a

 claim on which relief can be granted.

                                                 II.

        The following background information is drawn from Mr. Mahdi’s current operative

 complaint as well as his proposed amended complaint.

        Mr. Mahdi is a tailor who owned and operated a tailoring business in Salt Lake City. See

 Dkt. No. 12 ¶ 13; Dkt. No. 43-1 ¶ 13. On April 8, 2019, a man named Harold Vincent Robinson

 “robbed two convenience stores in the Salt Lake Valley at gunpoint, and fired shots at the second

 convenience store.” Dkt. No. 43-1 ¶¶ 14–15. Mr. Robinson then “led police on a car chase

 throughout the greater Salt Lake City area.” Dkt. No. 12 ¶ 14; Dkt. No. 43-1 ¶ 14. During the

 chase, Mr. Robinson “traveled to several different locations in the Salt Lake Valley and fired

 rounds from a rifle out of his vehicle, including at the police units who were chasing him.” Dkt.

 No. 43-1 ¶ 16. Mr. Robinson’s vehicle eventually crashed into Mr. Mahdi’s shop. See Dkt. No.

 12 ¶ 14; Dkt. No. 43-1 ¶¶ 14, 17.

        “Immediately after the crash,” at least 15 police officers “collectively fired at least 196

 rounds at Mr. Robinson and his vehicle, a substantial portion of which penetrated Mr. Mahdi’s

 store.” Dkt. No. 43-1 ¶¶ 18–19, 32; see also Dkt. No. 12 ¶¶ 15–16, 28. “[V]ideo footage of the

 incident posted to social media” confirms that officers “began firing within 1-2 seconds upon

 arriving on the scene and continued to fire indiscriminately for approximately 20 seconds.” Dkt.

 No. 12 ¶ 17; Dkt. No. 43-1 ¶ 20. Fortunately, Mr. Mahdi “was not himself struck by one of the

 dozens of bullets that entered his shop”; his shop, however, was “torn to shreds” and Mr. Mahdi

 has “suffered from tremendous psychological distress” after the incident. Dkt. No. 12 ¶¶ 15, 29;

 Dkt. No. 43-1 ¶¶ 18, 33.




                                                  3
Case 2:20-cv-00250-HCN-CMR Document 50 Filed 07/21/21 PageID.324 Page 4 of 13




        On April 15, 2020, Mr. Mahdi brought this action. Defendants subsequently each filed a

 motion to dismiss. After the court held a hearing on the motions to dismiss, Mr. Mahdi sought

 leave to file an amended complaint.

                                                 III.

        Mr. Mahdi alleges that the large number of shots Defendants fired at Mr. Robinson and

 into Mr. Mahdi’s shop after Mr. Robinson crashed into the shop constituted excessive force and

 thus violated Mr. Mandi’s substantive due process rights under the Fourteenth Amendment. See

 Dkt. No. 12 ¶¶ 1, 21, 35–43; Dkt. No. 43-1 ¶¶ 1, 25, 39–47. Considering all of Mr. Mahdi’s

 allegations—both those in the current operative complaint and those in the proposed amended

 complaint—the court concludes that Mr. Mahdi fails to state a claim for violation of his

 substantive due process rights. The court accordingly grants Defendants’ motions to dismiss and

 denies Mr. Mahdi’s motions for leave to amend.

                                                 A.

        Defendants contend that the individual Defendants, including Superintendent Rapich,

 Officer Miller, Officer Thompson, and Officer Shelby, are entitled to qualified immunity. To

 overcome this defense, Mr. Mahdi must establish that these individuals “violated a federal

 statutory or constitutional right” and that “the unlawfulness of their conduct was clearly

 established at the time.” District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (cleaned up).

 When, as here, qualified immunity is raised in a motion to dismiss, the court accepts the well-

 pleaded facts contained in the complaint as true and construes them in the light most favorable to

 the plaintiff. See, e.g., Behrens v. Pelletier, 516 U.S. 299, 309 (1996); Thomas v. Kaven, 765

 F.3d 1183, 1194 (10th Cir. 2014). Mr. Mahdi must accordingly allege facts that support a

 reasonable inference that the individual Defendants violated his Fourteenth Amendment “right to




                                                  4
Case 2:20-cv-00250-HCN-CMR Document 50 Filed 07/21/21 PageID.325 Page 5 of 13




 be free from the use of excessive force,” and he must also establish that this right was clearly

 established when the alleged unconstitutional conduct occurred.

        For the following reasons, the court concludes that the individual Defendants’ actions did

 not violate Mr. Madhi’s Fourteenth Amendment rights. A fortiori, these actions did not violate

 his clearly established rights. The individual Defendants are thus entitled to qualified immunity.

                                                  1.

        Controlling precedent establishes that “[s]ubstantive due process analysis is appropriate

 in cases that involve excessive force where a specific constitutional provision—such as the

 Fourth or Eighth Amendment—does not apply.” Roska ex rel. Roska v. Peterson, 328 F.3d 1230,

 1243 (10th Cir. 2003) (citing County of Sacramento v. Lewis, 523 U.S. 833, 843 (1998)).

 Because Mr. Mahdi was not himself searched or “seized within the meaning of the Fourth

 Amendment,” and because he was not a prisoner protected by the Eighth Amendment from cruel

 and unusual punishments, it is thus appropriate to analyze his excessive force claim “under the

 Fourteenth Amendment Due Process Clause.” Id.

        To state a claim that the individual Defendants violated his right to substantive due

 process, Mr. Mahdi must allege conduct “so egregious, so outrageous, that it may fairly be said

 to shock the contemporary conscience.” County of Sacramento, 523 U.S. at 847 n.8; see also id.

 at 846 (describing “the cognizable level of executive abuse of power” that violates substantive

 due process “as that which shocks the conscience”). The Supreme Court has “repeatedly

 emphasized that only the most egregious official conduct” meets this standard. Id. at 846.

        In determining whether executive government action “shocks the conscience,” the Tenth

 Circuit has applied two different standards, depending on the situation. On one hand, when “a

 government official has enough time to engage in ‘actual deliberation,’ conduct that shows



                                                  5
Case 2:20-cv-00250-HCN-CMR Document 50 Filed 07/21/21 PageID.326 Page 6 of 13




 ‘deliberate indifference’ to a person’s life or security will shock the conscience and thereby

 violate the Fourteenth Amendment.” Perez v. Unified Govt. of Wyandotte County/Kansas City,

 Kan., 432 F.3d 1163, 1166 (10th Cir. 2005) (quoting County of Sacramento, 523 U.S. at 851).

 On the other hand, “[w]hen governmental officials face a situation ‘calling for fast action,’ only

 official conduct done with an intent to harm violates the Fourteenth Amendment.” Id. (quoting

 County of Sacramento, 523 U.S. at 853); see also County of Sacramento, 523 U.S. at 849

 (explaining that “conduct intended to injure in some way unjustifiable by any government

 interest is the sort of official action most likely to rise to the conscience-shocking level”).

                                                   2.

        Mr. Mahdi argues that the deliberate indifference standard applies here. The court

 disagrees.

        The Supreme Court has held that the “deliberate indifference” standard “is sensibly

 employed only when actual deliberation is practical.” County of Sacramento, 523 U.S. at 851.

 And “actual deliberation does not mean ‘deliberation’ in the narrow, technical sense in which it

 has sometimes been used in traditional homicide law.” Id. at 851 n.11 (cleaned up). Instead,

 “liability for deliberate indifference rests upon the luxury enjoyed of having time to make

 unhurried judgments, upon the chance for repeated reflection, largely uncomplicated by the pulls

 of competing obligations.” Id. at 853 (cleaned up). By contrast, the Supreme Court has held that

 the deliberate indifference standard does not apply in emergency situations, such as high-speed

 police chases and prison riots, where “unforeseen circumstances demand an officer’s instant

 judgment.” Id.

        In his brief opposing the motions to dismiss, Mr. Mahdi argued that the individual

 Defendants and other police officers involved in the shooting had time to deliberate between




                                                    6
Case 2:20-cv-00250-HCN-CMR Document 50 Filed 07/21/21 PageID.327 Page 7 of 13




 when Mr. Robinson crashed into Mr. Mahdi’s shop and when they began to fire. See Dkt. No. 30

 at 8–10. The court disagrees for at least four reasons.

        First, the emergency here involved not only a car chase, but also an active shooter. The

 police officers were responding to the threat posed by an individual, Mr. Robinson, who had just

 robbed two convenience stores at gunpoint, firing shots at one of these stores, and who had then

 “fired more shots from his weapon” as he traveled around Salt Lake City. See Dkt. No. 43-1 ¶

 15. And after the officers “began to chase Mr. Robinson as he fled in his pickup truck,” Mr.

 Robinson continued to fire “rounds from a rifle out of his vehicle, including at the police units

 who were chasing him.” Id. ¶¶ 15–16. The dangerous and rapidly evolving circumstances

 demanding “instant judgment” thus did not end with the crash but continued until the threat

 posed by the active shooter was neutralized. County of Sacramento, 523 U.S. at 853.

        Second, contrary to the arguments Mr. Mahdi made in his brief, neither the current

 operative complaint nor the proposed amended complaint alleges that the individual Defendants

 or any of the officers at the scene had any time to deliberate between when Mr. Robinson

 crashed into the store and when they started firing. To the contrary, Mr. Mahdi alleges that

 “[i]mmediately after the crash, an incredible hail of gunfire engulfed Mr. Mahdi and his

 establishment,” Dkt. No. 12 ¶ 15; Dkt. No. 43-1 ¶ 18, and that “at least 15 different officers . . .

 immediately began firing their weapons at Mr. Robinson and into Mr. Mahdi’s business for

 approximately 20 seconds,” Dkt. No. 12 ¶ 28; Dkt. No. 43-1 ¶ 32.

        Third, even if there was a brief break in the dangerous and rapidly unfolding events after

 Mr. Robinson crashed into Mr. Mahdi’s store and before the police officers began to fire, the

 break appears to have been far too short for “actual deliberation.” After all, “actual deliberation”

 means having “more than . . . a few seconds to think.” Perez, 432 F.3d at 1167. Indeed, the Tenth




                                                   7
Case 2:20-cv-00250-HCN-CMR Document 50 Filed 07/21/21 PageID.328 Page 8 of 13




 Circuit has indicated that whether an officer had an opportunity to deliberate is subject to

 genuine dispute only when the time for deliberation is “greater than three but less than twenty-

 four minutes.” Waugh v. Dow, 617 Fed. Appx. 867, 873 (10th Cir. 2015). Here, the officers

 could not have had more than a few seconds to react to the crash before they began shooting—let

 alone more than three minutes for “actual deliberation.”

        Finally, Mr. Mahdi’s complaint specifically discusses video footage of the shooting. See

 Dkt. No. 12 ¶ 17; Dkt. No. 43-1 ¶ 20. The parties have identified the footage to which the

 complaint refers, and at the hearing on the motions to dismiss, Mr. Mahdi’s counsel agreed that

 the court may consider the footage in deciding these motions. See KUTV.COM, Man Dead After

 Shooting, Pursuit in Salt Lake (April 8, 2019), https://kutv.com/news/local/shots-fired-at-

 matheson-courthouse-police-responding; NBC Nightly News, Man Dead After High-Speed

 Chase in Utah (April 8, 2019), https://www.youtube.com/watch?v=D2lQGspwIho; cf. GFF

 Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997) (explaining

 that if a “document is referred to in the complaint and is central to the plaintiff’s claim, a

 defendant may submit an indisputably authentic copy to the court to be considered on a motion

 to dismiss”). The video footage confirms that the police officers did not have time for “actual

 deliberation.” First, the video footage makes clear that Mr. Robinson was not incapacitated by

 the crash. To the contrary, he was able to get out of his car—presenting a risk of flight, further

 violence, or both. Second, as Mr. Mahdi acknowledges, “the video footage demonstrates that

 officers began firing within 1-2 seconds upon arriving on the scene.” Dkt. No. 12 ¶ 17; Dkt. No.

 43-1 ¶ 20. Third, the video footage shows that even after the officers ceased firing, they

 remained in high alert as they cautiously approached Mr. Robinson’s truck with weapons drawn.

 Indeed, it appears from the manner in which the officers opened the truck door that they were




                                                   8
Case 2:20-cv-00250-HCN-CMR Document 50 Filed 07/21/21 PageID.329 Page 9 of 13




 concerned that another shooter or some other danger might be in the truck—after quickly

 opening the door, the officers jumped back defensively. The video footage thus makes clear that

 the officers still believed they were responding to dangerous and unforeseen circumstances

 potentially requiring instant judgments even after they stopped firing.

        At the hearing on the motions to dismiss, Mr. Mahdi also argued that even though the

 police officers were engaged in hot pursuit of an active shooter, “actual deliberation” was still

 practical because there were at least 15 officers involved in the chase, with still more officers at

 police headquarters. Given the number of officers involved, Mr. Mahdi argued that someone

 must have had time to actually deliberate and form a strategy.

        But it is not uncommon for high-speed police chases and other similar emergencies to

 actively involve multiple police officers. See e.g., County of Sacramento, 523 U.S. at 837 (“two

 police cars”); Bingue v. Prunchak, 512 F.3d 1169, 1171 (9th Cir. 2008) (“at least a dozen units

 and a helicopter”). And in almost every such case, police officers at headquarters can be

 presumed to have been involved or at least available.

        Nevertheless, Mr. Mahdi fails to identify—and the court has not independently located—

 any case holding or suggesting that the opportunity for “actual deliberation” turns on the number

 of police officers involved in responding to an emergency. Nor does this court find Mr. Mahdi’s

 argument persuasive. Even if a large number of police officers were involved in the response to

 the emergency in this case, the fact remains that they were in hot pursuit of an active shooter.

 The officers pursuing Mr. Robinson simply did not have time to stop and deliberate. And even if

 someone back at headquarters did in theory have time to deliberate, the court finds singularly

 unreasonable and unrealistic Mr. Mahdi’s suggestion that it would have been practical for the

 officers in hot pursuit of Mr. Robinson to somehow make time to keep headquarters




                                                   9
Case 2:20-cv-00250-HCN-CMR Document 50 Filed 07/21/21 PageID.330 Page 10 of 13




  continuously apprised of all of the rapidly unfolding circumstances necessary to form a

  deliberate and effective strategy, to receive and process any strategy that headquarters might

  decide upon, and then to implement that strategy—all in real time while responding to an active

  and dangerous emergency.

         For all of these reasons, the court concludes that the “deliberate indifference” standard

  does not apply to the facts alleged here. Cf. County of Sacramento, 523 U.S. at 851.

                                                    3.

         The court instead concludes that this case is governed by “[t]he intent to harm standard,”

  which applies when, as here, “decisions must be made ‘in haste, under pressure, and frequently

  without the luxury of a second chance.’” Perez, 432 F.3d at 1167 (quoting County of

  Sacramento, 523 U.S. at 853). Under this standard, liability turns on “whether force was applied

  in a good faith effort to maintain or restore discipline or maliciously and sadistically for the very

  purpose of causing harm.” County of Sacramento, 523 U.S. at 853 (cleaned up).

         In addition, the Tenth Circuit has clarified that the individual bringing the substantive due

  process claim under this standard—and here that is Mr. Mahdi, not Mr. Robinson—must show

  that the government defendants intended to harm the claimant specifically. See Childress v. City

  of Arapaho, 210 F.3d 1154, 1158 (10th Cir. 2000). As that court explained, although “the

  substantive due process standard of culpability for an officer involved in a police pursuit applies

  whether the claimant is a police suspect or an innocent victim,” the “touchstone is whether the

  officers acted with an intent to harm the participants or to worsen their legal plight.” Id. at 1157–

  58 (cleaned up). In Childress, for example, the plaintiffs were hostages taken by individuals

  fleeing from the police after escaping from prison, and the police officers, although aware that

  plaintiffs were in the fugitives’ vehicle, nevertheless shot at the vehicle in an attempt to stop the




                                                    10
Case 2:20-cv-00250-HCN-CMR Document 50 Filed 07/21/21 PageID.331 Page 11 of 13




  fugitives. See id. at 1155–56. Although the shots fired by the police struck each plaintiff multiple

  times, see id., the Tenth Circuit held that summary judgment was properly granted against the

  plaintiffs because they had failed to “present specific facts suggesting that the officers harbored

  an intent to harm them.” Id. at 1158 (emphasis added).

         In this case, it is obvious that the individual Defendants and other police officers intended

  to harm Mr. Robinson—although, under the circumstances, they can hardly be said to have acted

  with “inten[t] to injure [Mr. Robinson] in some way unjustifiable by any government interest.”

  County of Sacramento, 523 U.S. at 849 (emphasis added). But Mr. Mahdi has failed to allege any

  facts that would support a reasonable inference that the police intended to harm him.

         To be sure, Mr. Mahdi alleges that the “excessive number of bullets fired by the officers

  involved . . . demonstrates that the officers and UHP patrolmen intended to cause harm unrelated

  to the legitimate objective of arresting Mr. Robinson.” Dkt. No. 43-1 ¶ 24. But even if the

  officers fired more bullets than necessary, that does not support a reasonable inference that the

  officers intended to harm Mr. Mahdi. Indeed, Mr. Mahdi acknowledges that the officers

  “collectively fired at least 196 rounds at Mr. Robinson and his vehicle.” Id. ¶ 19 (emphasis

  added); see also Dkt. No. 12 ¶ 16. Perhaps Mr. Mahdi’s allegations support a reasonable

  inference that the officers acted in reckless disregard of the risk that their shots could damage the

  shop behind Mr. Robinson and his truck or injure innocent bystanders inside the shop. But while

  such reckless disregard might violate substantive due process under the deliberate indifference

  standard that would apply if the officers had had the luxury of deliberation, it does not amount to

  the “inten[t] to injure [Mr. Mahdi] in some way unjustifiable by any government interest” that

  would be required to establish that the officers’ response to the dangerous and unfolding

  emergency posed by Mr. Robinson was “so egregious, so outrageous, that it may fairly be said to




                                                   11
Case 2:20-cv-00250-HCN-CMR Document 50 Filed 07/21/21 PageID.332 Page 12 of 13




  shock the contemporary conscience.” County of Sacramento, 523 U.S. at 847, 849. And because

  the individual Defendants’ conduct did not violate Mr. Mahdi’s Fourteenth Amendment rights at

  all, a fortiori it did not violate his clearly established rights.

          The individual Defendants are accordingly entitled to qualified immunity and Mr.

  Mahdi’s claim against them must be dismissed.

                                                      B.

          It is well settled that “[a] municipality may not be held liable [under § 1983] where there

  was no underlying constitutional violation by any of its officers.” Hinton v. City of Elwood, Kan.,

  997 F.2d 774, 782 (10th Cir. 1993) (citing City of Los Angeles v. Heller, 475 U.S. 796, 799

  (1986)). Because Mr. Mahdi does not allege any constitutional violations by Superintendent

  Rapich, Officer Miller, Officer Thompson, Officer Shelby, or any other police official, it follows

  that neither the Salt Lake City Corporation nor the Unified Police Department can be held liable

  under Section 1983. See Hinkley v. Salt Lake City Corp., 426 F. Supp. 3d 1207, 1220 (D. Utah

  2019). Mr. Mahdi’s claim against the municipal Defendants thus must be dismissed as well.

                                                      C.

          Because Mr. Mahdi’s proposed amended complaint, like the current operative complaint,

  “would be subject to dismissal,” Anderson, 499 F.3d at 1238, the court denies Mr. Mahdi’s

  requests for leave to amend as futile.

                                               *       *       *

          For the foregoing reasons, Defendants’ motions to dismiss are GRANTED. Plaintiff’s

  motions for leave to file a second amended complaint are DENIED.




                                                      12
Case 2:20-cv-00250-HCN-CMR Document 50 Filed 07/21/21 PageID.333 Page 13 of 13




       IT IS SO ORDERED.

                                    DATED this 21st day of July, 2021.

                                    BY THE COURT:



                                    Howard C. Nielson, Jr.
                                    United States District Judge




                                      13
